      Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 1 of 31




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

FCSTONE MERCHANT SERVICES,                              §
LLC                                                     §
                                                        §
Plaintiff,                                              §
                                                        §
v.                                                      §        Civil Action No. 4:20-cv-03693
                                                        §
SGR ENERGY, INC., ST SHIPPING &                         §
TRANSPORT PTE LTD, and THOMAS                           §
SAN MIGUEL, individually,                               §
                                                        §
Defendants.                                             §

                        PLAINTIFF’S SECOND AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Plaintiff, FCStone Merchant Services, LLC (“Plaintiff”), files this Second Amended

Complaint (“Amended Complaint”)1 against SGR Energy, Inc. (“SGR” or the “Customer”), ST

Shipping & Transport Pte Ltd. (“STS”), and Thomas San Miguel (“San Miguel,” and together with

SGR and STS, the “Defendants”) and, in support thereof, respectfully states:

                                            I. INTRODUCTION

        1.       Defendants’ two voyages, which delivered Plaintiff’s crude oil from Texas to

Colombia, have caused over $5,000,000 in damages. Plaintiff seeks to recover these damages—

caused by Defendants’ unpaid invoices, misrepresentations and delays, and excessive fees. First,

Plaintiff seeks to recover damages caused by SGR’s failure to pay Plaintiff for more than 80,632

barrels of crude oil, which breached their Master Purchase and Sale Agreement. Second, Plaintiff



1
 Pursuant to the Court’s July 14, 2021 Order [Dkt. No. 48], FMS was granted leave to amend its declaratory judgment
action as to STS, and therefore, this amendment is timely.


                                                        1
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 2 of 31




seeks to recover damages caused by STS’s purposeful delay in unloading the vessel and its scheme

to charge excessive fees, which Plaintiff paid under protest to avoid the continuing, irreparable

harm to its depreciating assets. Third, Plaintiff seeks to recover damages caused by San Miguel,

Chief Executive Officer of SGR, who knowingly and negligently procured substandard crude oil

for Plaintiff.

                                           II. PARTIES

         2.      Plaintiff is a limited liability company existing under the laws of the State of

Delaware with its principal place of business in Kansas City, Missouri. Plaintiff is solely and

wholly owned by StoneX Group Inc (“StoneX”). StoneX is incorporated in Delaware with its

principal place of business in New York.

         3.      SGR is a Texas corporation located at 3707 Cypress Creek Parkway, Suite 500,

Houston Texas, 77068, doing business in the State of Texas within this district, and can be served

with process through its registered agent for service, Thomas San Miguel at its registered office

address: 3707 Cypress Creek Parkway, Suite 500, Houston Texas, 77068. According to SGR’s

Answer (Dkt. No. 8 at ¶91), SGR is a Texas corporation with its principal place of business in

Texas.

         4.      STS is a company organized and existing under the laws of Singapore, with a

registered office at 1 Temasek Avenue, #34-01 Millenia Tower, Singapore 039132. STS is

registered to do business in the United States and has a registered agent in New York, specifically,

Corporation Service Company, 80 State Street, Albany, New York, 12207. According to STS’s

Response to Show Cause Order [Dkt. No. 47], STS is incorporated and has its principal place of

business in Singapore. Id. at ¶ 1.




                                                 2
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 3 of 31




        5.      STS is a wholly-owned subsidiary of Glencore International AG, a multinational

commodity trading company, headquartered in Baar, Switzerland, with a head office in London,

United Kingdom, that is registered to do business in the State of Texas.

        6.      San Miguel is an individual who resides in Montgomery, Texas 77356, and has

appeared in this lawsuit.

                               III. JURISDICTION AND VENUE

        7.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the parties and the amount in controversy

exceeds seventy-five thousand dollars $75,000.00. Plaintiff’s citizenship, based on its LLC

members, includes Delaware and New York. Defendants are citizens of Texas and Singapore.

        8.      Venue is proper in the United States District Court for the Southern District of

Texas under 28 U.S.C. § 1391(b) because: (1) this lawsuit is founded upon a written contract

expressly providing for venue in this District; (2) SGR, who owes under the subject contract, is

based and doing business in this district; (3) STS controlled the subject commodity and does

business in this district; and (4) the voyages and charters at issue originated in this district.

                                 IV. FACTUAL BACKGROUND

        A. The Parties

        9.      Plaintiff is a commodity marketing and arbitrage company. It offers inventory

repurchase agreements, transactional commodity financing arrangements, and processing and

tolling arrangements.

        10.     Defendant SGR is a heavy fuel blending, sales, distribution, marketing and trading

company for traditional petroleum commodities and renewable fuels.

        11.     STS is a water shipping and transport company.




                                                   3
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 4 of 31




       12.     San Miguel is the Chief Executive Officer (“CEO”) of SGR.

       B. The Agreement

       13.     On or around September 3, 2019, Plaintiff and SGR entered into a Master Purchase

and Sale Agreement (hereinafter, the “Agreement”) to govern each transaction between Plaintiff

and SGR for the purchase and sale of crude or refined petroleum products. See Master Purchase

and Sale Agreement, attached hereto as Exhibit 1.

       14.     The Agreement governed transactions between Plaintiff and SGR, whereby

Plaintiff would assist SGR in meeting its working capital needs by: (i) purchasing (with a direct

cash payment to SGR) inventory held by SGR or aggregating inventory from third parties; and (ii)

holding title to all such inventory until SGR could arrange for the purchase of the inventory by an

end-buyer.

       15.     Under Section 2.4 of the Agreement, once Plaintiff purchased petroleum

commodities from SGR or from third parties on behalf of SGR, SGR and Plaintiff would enter

into a forward sale contract, whereby SGR would agree to purchase the commodities within a fixed

window of time. This structure ensured that, if SGR was unable to find an end-buyer and fulfill its

forward purchase obligations, Plaintiff could then market the petroleum commodities directly to

third parties without SGR’s intervention.

       16.     Under the Agreement, although SGR would transport the commodities to a location

where it had located an end-buyer, Plaintiff held and maintained valid title to the commodities

until SGR paid Plaintiff. Only then, as a result of the final sale arranged by SGR, would title

transfer to the end-buyer.




                                                4
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 5 of 31




        17.    Under the Agreement, SGR was required to pay Plaintiff for its costs and risks in

purchasing the commodities in each transaction, which were priced on the trade dates. See Ex. 1

at Section 2.1(a).

        18.    Specifically, under Section 2.1(c) of the Agreement, SGR promised to timely pay

against Plaintiff’s invoices for specified commodity purchase transactions, including invoices

pursuant to the following Sale Contracts for 80,683.2 barrels of domestic crude oil: (1)

MIA78169A; (2) MIA78745; and MIA78501 (collectively, the “Confirmations”), attached hereto

as Exhibit 2, Exhibit 3, and Exhibit 4, respectively.

        19.    Per the Confirmations, two voyages were arranged to transport the crude oil: (1) a

voyage to load and transport 160,000 barrels from Point Comfort, Texas to Barranquilla,

Colombia, which began on April 3, 2020 and was completed and fully discharged on June 15,

2020 (the “First Voyage”); and, (2) a voyage to load and transport an additional 160,000 barrels

from Point Comfort, Texas to Barranquilla, Colombia which began on July 9, 2020, but not

completed until November 26, 2020 (the “Second Voyage”).

        20.    Defendant STS was the Commercial Operator and Disponent Owner of the First

and Second Voyages, both of which originated in Texas. See Intertanko Chartering Questionnaire,

attached hereto as Exhibit 5.

        21.    Specifically, STS contracted with SGR to charter and transport the First Voyage

and the Second Voyage from Port Comfort, Texas to Barranquilla, Colombia.

        C. The First Voyage

        22.    In the Confirmations, Plaintiff and SGR agreed that Plaintiff would sell forward

barrels of domestic crude oil (the “Commodity”), for which SGR would arrange a trade and pay

Plaintiff.




                                                5
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 6 of 31




        23.     On April 3, 2020, 160,000 barrels of the Commodity were loaded onto a vessel

known as Miss Claudia, IMO: 9293959, MMSI 538004072 (hereinafter, the “Vessel”) in Port

Comfort, Texas. See Bills of Lading, attached hereto as Exhibit 6.

        24.     STS docked and picked up the Commodity in Port Comfort, Texas. See Ex. 5.

        25.     On April 3, 2020, Plaintiff notified SGR that it was at “maximum account

receivable” pursuant to the Agreement, and SGR would need to provide Plaintiff with payment

and/or security to release the Vessel when it arrived at its destination in Colombia. See April 3,

2020 e-mail, attached hereto as Exhibit 7.

        26.     Accordingly, and prior to the arrival of the Commodity in Colombia, SGR made a

partial payment to Plaintiff, with the remainder owed and due on credit.

        27.     On May 20, 2020, Plaintiff informed SGR that to discharge the Vessel, additional

security would be required under the Agreement.

        28.     On June 11, 2020, in order to discharge the Vessel, SGR agreed to post cash in

excess of its credit line.

        29.     The Vessel, operated by STS, transported the Commodity from Port Comfort,

Texas and discharged the Commodity in Barranquilla, Colombia on June 15, 2020.

        30.     On information and belief, SGR delayed discharge of Commodity on the Vessel

due to a lack of space at the Barranquilla, Colombia arrival terminal because SGR still held prior

inventory of Plaintiff, for which SGR had not yet paid Plaintiff.

        D. SGR’s Nonpayment under the Agreement

        31.     On July 16, 2020, following the discharge of the Commodity from the First Voyage,

Plaintiff invoiced SGR $2.4 million, the price of the Commodity.




                                                 6
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 7 of 31




       32.     In response, SGR requested that its June 11, 2020 payment apply against this

amount. Plaintiff agreed in good faith and re-invoiced the amount owed by SGR.

       33.     On July 24, 2020, SGR advised Plaintiff that it would be delayed in paying Plaintiff

because SGR’s own customers were delaying payments. See 7/24/20 email from SGR, attached

hereto as Exhibit 8. However, under to the Agreement, SGR’s issues with its own customers did

not excuse its obligations to timely pay Plaintiff.

       34.     On July 29, 2020, SGR represented to Plaintiff that Plaintiff would receive payment

by July 31, 2020. See 7/29/20 email from SGR, attached hereto as Exhibit 9.

       35.     However, SGR continuously and repeatedly delayed its payment obligations in

breach of the Agreement, each time providing false assurances that payment would soon be made.

See Additional E-mails from SGR, attached hereto as Exhibit 10.

       36.     In relevant part, the timeline of SGR’s payment assurances are as follows:

                  a. July 21, 2020: “We are expecting a payment for the crude this week and will
                     pay this invoice as soon as that is received.”

                  b. July 29, 2020: “The payment will be made on Friday. I apologize again for
                     the delay. We are waiting on two big wires that we have been assured we
                     will receive Friday.”

                  c. July 31, 2020: “None of the wires I’ve been waiting on are coming in today
                     and I’m very extended…Since late March I’ve had a lot more going out
                     than coming in…I hope you and FCS will continue to work with me…”

                  d.   August 3, 2020: “I believe we should get enough in this week to pay the
                       balance for the first 80KB.”

                  e. September 25, 2020: “I’m trying to get in what I need to get this paid by
                     Wednesday. I apologize for the delay.”

       37.     On October 1, 2020, a lunch meeting took place between Plaintiff and SGR. At

this meeting, SGR communicated that they would not pay the amount outstanding and owed by

SGR to Plaintiff, in breach of the Agreement.



                                                  7
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 8 of 31




          E. The Second Voyage

          38.   Meanwhile, the Second Voyage had already commenced. Defendant STS also

served as the Commercial Operator for the Vessel of the Second Voyage (the “STS Charter”). See

Ex. 5.

          39.   On or about July 9, 2020, the Vessel—operated by STS—was docked and loaded

with roughly 160,000 barrels of the Commodity in Point Comfort, Texas, and embarked to

Barranquilla, Colombia. See Ex. 6.

          40.   On July 15, 2020, the Vessel, operated by STS, arrived near Barranquilla,

Colombia, but did not dock or discharge its cargo.

          41.   STS claimed it could charge demurrage fees in the amount of $17,750 per day,

beyond the expiration of 84 hours of laytime following the date on which the freight onboard the

Vessel was scheduled to be unloaded.

          42.   After the Vessel did not dock or unload on July 15, 2020, STS began calculating

significant demurrage fees against SGR.

          43.   During this time, STS would not permit the unloading of the Commodity from the

Vessel.

          44.   As such, the Vessel—and all onboard Commodity—remained near the Swiss

Terminal Barranquilla S A S (the “Swiss Terminal”) in Colombia.

          45.   As of October 7, 2020, the demurrage fees amounted to $1,715,093.75, and

continued to accrue. See Invoice to SGR from STS, attached hereto as Exhibit 11, and Laytime

Calculation attached hereto as Exhibit 12.

          46.   Additionally, the cost of the STS Charter was $450,000.00.




                                                8
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 9 of 31




       47.     SGR was obligated to pay all amounts due for the STS Charter and demurrage fees

incurred. Specifically, the Agreement states, “Customer shall be responsible for all fees and

charges with the In-Transit Commodity, including but not limited to any freight and terminal

handling costs, demurrage, marine insurance, costs associated with moving the Eligible

Commodity into an Approved Storage Tank and any related inland transportation costs…” See Ex.

1, Section 2.2(h) (emphasis added). However, because of SGR’s failure to pay, and STS’s

allegedly increasing and excessive fees, irreparable harm and a rapidly depreciating Commodity

continued on the Vessel.

       F. Loss Mitigation Provisions under the Agreement

       48.     Pursuant to Section 7.10 of the Agreement, Plaintiff has a duty to mitigate its

damages and “use commercially reasonable efforts to minimize any damages it may incur as a

result of an Event of Default involving the other Party.” See Ex. 1.

       49.     The Agreement also provides that “…the Non-Defaulting Party in its sole discretion

shall be entitled to sell, at the Defaulting Party’s sole cost and expense, any Applicable Title

Document or Bills of Lading associated with any Eligible Commodity in accordance with accepted

industry rules and practices…” See Ex. 1, Section 7.8.

       50.     Given SGR’s default under the Agreement, Plaintiff was entitled to, and in fact

required to invoke these provisions.

       G. Default

       51.     SGR failed to timely pay and tender to Plaintiff the sum of $3,059,195.23 USD,

which was validly invoiced and due and owing under the Agreement and the Confirmations

(collectively, the “Defaulted Obligations), plus interest at the maximum rate permitted by Section




                                                 9
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 10 of 31




3.6 of the Agreement. See Invoice No. 131305 dated 9/3/20, attached hereto as Exhibit 13; see

also, Ex. 1 at Section 3.6.

        52.    On October 8, 2020, Plaintiff provided SGR with notice of an Event of Default

pursuant to Section 7.1 of the Agreement. See Notice of Default, attached hereto as Exhibit 14.

        53.    As of October 16, 2020, SGR remained in default under the Agreement, and as

such, Plaintiff provided SGR with a Notice of Early Termination of the Agreement. See Notice of

Early Termination, attached hereto as Exhibit 15.

        54.    Moreover, SGR violated the Agreement by failing to pay all Charter costs and

demurrage fees allegedly incurred, forcing Plaintiff to pay those amounts under protest, described

more fully below.

        55.    Under Article 7 of the Agreement, Plaintiff was entitled to immediately liquidate

all transactions for the purchase and sale of commodities under the Agreement due to Defendant

SGR’s breaches. See Ex. 1.

        H. The Commodity and Risk of Diminution

        56.    The Commodity on the Vessel (crude oil) is a diminishing asset with a specific

shelf life.

        57.    Crude oil is subject to spoliation and diminution in value. Specifically, crude oil

always contains a residual amount of water, sulfur and other chemicals. Over long periods, unless

sufficiently agitated or stirred on a regular basis, the residual water, sulfur and other chemicals

may vaporize and condense on the interior of the Vessel’s cargo tanks, causing damage to the

Vessel’s liner and altering the chemical composition of the crude oil to less valuable, non-

marketable quality standards.




                                                10
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 11 of 31




       58.     Crude oil is also subject to spoliation and diminution in value when exposed to or

combined with high levels of oxygenate chemicals. Specifically, when combined with oxygenates,

crude oil can erode anything to which it is exposed, including steel tanks in which it is contained,

or the liner of the ship on which it is transported. Such erosion can pervade the crude oil.

Oxygenate contamination alters crude oil’s chemical composition, rendering it less valuable and

out-of-compliance with market quality standards.

       59.     Here, given the extended period that the Vessel was anchored near the port of

Barranquilla, Colombia—and its warm, tropical climate increasing vaporization—there were

legitimate concerns that the Vessel’s Commodity was near spoliation, or in fact spoiled.

       60.     Moreover, the longer the Commodity was subject to the climate of Colombia—and

not discharged—the more likely it became a negative asset with negligible quality or value add.

If so, Plaintiff would be forced to dispose of the Commodity in accordance with governing

environmental protocols, an extremely costly and time-consuming process that could cause

material harm to Plaintiff, Defendants, and very likely, the people of Colombia and the natural

environment.

       61.     Furthermore, the market for crude oil is uncertain and subject to volatility. There

remained a high degree of price risk in continuing to hold the Commodity aboard the Vessel, which

could only be mitigated by selling such quantities as promptly as possible.

       62.     Accordingly, Plaintiff sought to test the Commodity on the Vessel prior to

unloading the Commodity to ensure it was of a marketable quality and grade, and not subject to

disposal.




                                                11
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 12 of 31




       I. Testing the Commodity

       63.       Plaintiff repeatedly requested access to test the Commodity, which STS

unreasonably delayed.

       64.       To test the Commodity, the Vessel could be docked at the Swiss Terminal or moved

to a location that would permit an inspection company to access the Vessel.

       65.       STS required that SGR sign off on moving or shifting the Vessel to permit testing.

       66.       Accordingly, Plaintiff diligently worked with SGR to fulfill STS’s requirement,

and obtain approval to move the Vessel to facilitate testing.

       67.       Around November 4, 2020, SGR agreed in writing that Plaintiff could move the

Vessel for testing, at Plaintiff’s expense. See November 4, 2020 Correspondence, attached hereto

as Exhibit 16.

       68.       Despite SGR’s confirmation that the Vessel could be moved for testing, STS

continued its delays and required additional confirmations, further delaying the ability to test the

Commodity. See Id.

       69.       As such, SGR again repeated its approval in writing to the arrangement of moving

the Vessel at STS’s expense. See Id.

       70.       Once the Commodity was finally tested, despite STS’s delays, Plaintiff continued

its efforts to promptly unload the Commodity so that Plaintiff could mitigate its damages.

       J. Dealings with STS

       71.       Despite Plaintiff’s requests to SGR to pay the relevant costs under the Agreement,

SGR refused to pay any costs associated with the STS Charter, while also refusing to pay for the

Commodity.




                                                 12
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 13 of 31




       72.    Similarly, STS refused to permit the unloading of the Commodity from the Vessel,

which in turn, resulted in additional demurrage fees, the increasing risk of spoliation to the

Commodity, and the inability of Plaintiff to procure a buyer for the Commodity.

       73.    On or around November 4, 2020, Plaintiff communicated with Counsel for STS to

determine whether a commercial resolution was possible. Among other things, Plaintiff sought to

assess the alleged demurrage charges and Charter fees owed by SGR to unload the Commodity.

       74.    From November 4, 2020 onward, Plaintiff and STS engaged in confidential

settlement discussions to explore the possibility of resolution and immediate unloading of the

Commodity.

       75.    On or around November 18, 2020, STS received a letter from local authority in

Colombia notifying STS that the Vessel had exceeded its lawful time in Colombian territorial

waters, and that the Vessel must promptly depart for international waters. See November 18

Correspondence, attached hereto as Exhibit 17.

       76.    Accordingly, on November 19, 2020, Plaintiff promptly requested the costs

associated with moving the Vessel, to which Counsel for STS provided wholly inaccurate

numbers.

       77.    As such, Plaintiff again requested the accurate amount to move the Vessel from

Colombian territory.

       78.    On November 20, 2020, to once more explore the possibility of resolution prior to

moving the Vessel from Colombian territory, Plaintiff extended an offer to resolve the issues

between Plaintiff and STS.




                                              13
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 14 of 31




       79.     Despite time being of the utmost essence, STS failed to respond to, and reject

Plaintiff’s offer until November 23, 2020—while, upon information and belief, STS continued to

increase the fees allegedly owed.

       80.     Because of STS’s delay in responding to Plaintiff’s offer of settlement, Plaintiff

was unable to unload the Commodity from the Vessel on the Swiss Terminal’s limited and

available unloading date of November 23, 2020, causing demurrage fees to continue to increase.

Plaintiff repeatedly emphasized that “time is of the essence.”

       81.     Upon STS’s rejection of Plaintiff’s settlement offer, on November 23, 2020,

Plaintiff requested a ledger of all invoices to unload the Vessel, inclusive of an itemized ledger

from STS identifying demurrage fees, as well as payment and wire instructions. See November 23,

2020 Correspondence, attached hereto as Exhibit 18.

       82.     In response, STS stated that Plaintiff “knows the freight and demurrage amounts

due”, and thus, refused to provide the requested ledger. Id.

       83.     Plaintiff respectfully advised that if it in fact knew the amount due, Plaintiff would

not be requesting it, especially since “[T]ime is of the essence.” Id.

       84.     Finally, at approximately 7:44 PM on November 23, 2020, Plaintiff received

invoices from STS, whereby Plaintiff contended the invoices owed and due by SGR to STS

amounted to $2,839,223.89. See Invoices and Correspondence, attached hereto as Exhibit 19.

       85.     Plaintiff was shocked by the excessive fees claimed by STS, exceeding $2.4

million, since the Charter costs were only $450,000. Thus, the alleged fees charged by STS were

over 500% of the initial Charter costs.

       86.     Once more, STS’s unwillingness to provide pertinent information to allow Plaintiff

to properly assess the alleged charges further delayed the unloading of the Vessel and further




                                                 14
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 15 of 31




increased alleged charges, especially given the Swiss Terminal’s limited availability to

accommodate the unloading of the Vessel.

       87.     Nevertheless, due to the increasing risk of irreparable harm, to pay the invoices, on

November 24, 2020, Plaintiff requested STS’s W-8 form (which it requested for quite some time).

       88.     Plaintiff did not receive STS’s W-8 form until 4:34 PM, just twenty-six (26)

minutes before the close of business, again delaying the prompt unloading of the Commodity,

missing an additional window to unload the Commodity at the Swiss Terminal, and possibly

accruing further demurrage fees.

       89.     On November 25, 2020, Plaintiff remitted payment under protest to STS via wire,

in the amount of $2,892,843.75. See Wire Confirmation, attached hereto as Exhibit 20.

       90.     A day later, on November 26, 2020, the Vessel was unloaded at the Swiss Terminal.

       91.     On information and belief, STS purposefully delayed the unloading of the Vessel

to profit from the demurrage fees that allegedly accrued since July 15, 2020, taking advantage of

the continuing irreparable harm to Plaintiff.

       92.     Notably, in discussions with STS, STS admitted that it was more profitable to hold

the Vessel near the Swiss Terminal and incur demurrage fees, than to operate in its usual course

as a transport and shipping business. This apparent incentive to extract excessive fees and strong-

arm parties like Plaintiff, flatly contradicts the assumed duty to mitigate damages and deal in good

faith. The unreasonable delays caused by STS in unloading the Vessel were in bad faith and to

STS’s own pecuniary gain and benefit.

       93.     The following chart illustrates the significant delays caused by STS and SGR,

which doubled the voyage time from 73 days to 140 days:




                                                15
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 16 of 31




                                        First Voyage                Second Voyage
        Commodity               160,000 barrels                160,000 barrels
        Commodity Owner         Plaintiff FCStone              Plaintiff FCStone
        Debtor                  Defendant SGR                  Defendant SGR
        Voyage Operator         Defendant STS                  Defendant STS
        Origin                  Point Comfort, Texas           Point Comfort, Texas
        Destination             Barranquilla, Colombia         Barranquilla, Colombia
        Begin                   April 3, 2020                  July 9, 2020
        End                     June 15, 2020                  November 26, 2020
        Voyage Time             73 days                        140 days

       K. The Midstream Texas Ingleside, LLC Terminal Services Sub-Agreement

       94.     SGR is the Primary Customer under a Master Terminal Services Agreement dated

February 1, 2019 (the “MTI Master Agreement”) with Midstream Texas Ingleside LLC (“MTI”)

whereby SGR leased tanks from MTI to store petroleum products (“MTI Leased Tanks”). See MTI

Master Agreement, attached hereto as Exhibit 21.

       95.     The MTI Master Agreement requires MTI to use reasonable care in the storage and

handling of petroleum products while said product is in the custody of MTI. See Ex. 21 ¶ 14.

       96.     Moreover, the MTI Master Agreement holds MTI liable for any contamination,

damage, degradation or loss of petroleum products in the MTI Leased Tanks resulting from MTI’s

negligence or willful misconduct. See Ex. 21 ¶ 15.1.

       97.     On or around September 3, 2019, Plaintiff entered into a Terminal Services Sub-

Agreement with SGR whereby SGR subleased the MTI Leased Tanks to Plaintiff (the “MTI

Sublease Agreement”), making Plaintiff a subtenant of MTI with respect to the MTI Leased Tanks.

See MTI Sublease Agreement, attached hereto as Ex. 22.

       98.     The MTI Sublease Agreement requires Plaintiff and/or SGR to indemnify and hold

harmless the other party from any third party claims, liabilities, and damages. See Ex. 22 ¶ 10.

       99.     MTI agreed to the MTI Sublease Agreement as memorialized by the Consent to

Terminal Services Sub-Agreement entered into on September 3, 2019 between Plaintiff, SGR and


                                                16
      Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 17 of 31




MTI (the “MTI Consent Agreement”). See MTI Consent Agreement, attached hereto as Exhibit

23.

          100.   Plaintiff, SGR and MTI agreed, by way of the MTI Consent Agreement, that

Plaintiff is the owner of and holds title to all petroleum product in the MTI Leased Tanks. See Ex.

23 ¶ 3.

          101.   Plaintiff, SGR and MTI further agreed that SGR was not released or discharged

from any if its covenants, duties, agreements or liabilities under the MTI Master Agreement.

Namely, SGR was required to deliver product of a certain quality to the MTI Leased Tanks. See

Ex. 23 ¶ 3.

          102.   The Consent Agreement mandates that MTI shall, at its own expense, maintain and

carry insurance in full force and effect for coverage against casualty loss, including but not limited

to commercial general liability, automobile liability, environmental, and umbrella or excess

liability and reflecting FMS as an additional insured on a primary and non-contributory basis, with

at least $5,000,000 in coverage per occurrence. See Ex. 23 ¶ 3.

          L. The Stored Crude Oil in the MTI Leased Tanks

          103.   SGR and San Miguel sourced crude oil from various petroleum providers and

transported it to the MTI Leased Tanks via rail and/or truck (“MTI Stored Crude Oil”).

          104.   SGR and San Miguel assured Plaintiff that the MTI Stored Crude Oil was of

industry standard quality.

          105.   SGR and San Miguel further assured Plaintiff that the MTI Stored Crude Oil was

tested for any contamination and was devoid of any traces of the same.

          106.   Relying on SGR and San Miguel’s representations, Plaintiff routinely purchased

the MTI Stored Crude Oil once it was transferred and combined into the MTI Leased Tanks.




                                                 17
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 18 of 31




         107.   SGR and San Miguel advised that it used Amspec Services LLC (“Amspec”) to

conduct testing of the crude oil it sourced, transported and transferred into the MTI Leased Tanks.

         108.   On or around September 14, 2020, SGR first put Plaintiff on notice that the MTI

Stored Crude Oil did not meet proper specifications with respect to its viscosity and other quality

issues. See September 14th and 21st Correspondence, attached hereto as Exhibit 24.

         109.   Similarly, on or around September 21, 2020, SGR first put Plaintiff on notice that

the MTI Stored Crude Oil did not meet proper specifications with respect to its total acid number

(“TAN”), but San Miguel, on behalf of SGR, advised that the issues with the TAN specifications

“shouldn’t be a problem.” See Id.

         110.   On or around October 1, 2020, representatives from FMS and SGR met in person,

where SGR contended the TAN specification issues in the MTI Stored Crude Oil could still be

resolved by working with Amspec.

         111.   At that same meeting, SGR stated that Amspec had consistently been testing the

MTI Stored Crude Oil, and the deficiency in TAN specifications had showed up just recently.

         112.   On October 7, 2020, Plaintiff received results from testing it requested on the MTI

Stored Crude Oil in the MTI Leased Tanks from Amspec, which revealed that the MTI Stored

Crude Oil was contaminated.

         113.   More specifically, Amspec’s test results revealed that the MTI Stored Crude Oil

was contaminated with oxygenates and thus, has suffered a severe and material diminution in

value.

         114.   On information and belief, San Miguel had knowledge of the contamination of the

MTI Stored Crude Oil upon sourcing, transporting and transferring same into the MTI Leased

Tanks.




                                                18
      Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 19 of 31




        115.   On information and belief, the cause of the contamination to the MTI Stored Crude

Oil originated from quantities that SGR and San Miguel sourced from petroleum providers.

        M. The Texas Flow Tankage, LLC Services Agreement

        116.   On November 1, 2019 SGR entered into a Terminaling, Storage and Throughput

Services Agreement (the “TFT Master Agreement”) with Texas Flow Tankage, LLC (“TFT”)

whereby SGR leased tanks from TFT to store petroleum products (the “TFT Leased Tanks”). See

TFT Master Agreement, attached hereto as Exhibit 25.

        117.   The TFT Master Agreement requires TFT to use commercially reasonable efforts

to maintain the facility in good working order in accordance with industry standards and applicable

law, and sets forth a quality determination for all crude oil received by trucks. See Id. at ¶ 19.

        118.   The TFT Master Agreement further requires both TFT and SGR to maintain

Commercial General Liability Insurance Coverage with limits of not less than $3,000,000.00 per

occurrence and annual aggregate. See Id. at ¶ 18.

        119.   On November 1, 2019, Plaintiff and SGR entered into a sublease agreement

whereby SGR subleased the TFT Leased Tanks to Plaintiff (the “TFT Sublease Agreement”). See

TFT Sublease Agreement, attached hereto as Exhibit 26.

        120.   The TFT Sublease Agreement requires SGR to indemnify and hold harmless

Plaintiff from any third party claims, liabilities, and damages. See Ex. 26 ¶ 10.

        121.   TFT agreed to the TFT Sublease Agreement as memorialized by the Consent to

Terminal Services Sublease Agreement entered into on November 1, 2019 between Plaintiff, SGR

and TFT (the “TFT Consent Agreement”). See TFT Consent Agreement, attached hereto as Exhibit

27.




                                                 19
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 20 of 31




          122.   Plaintiff, SGR and TFT agreed, by way of the TFT Consent Agreement, that

Plaintiff is the owner of and holds title to all petroleum product in the TFT Leased Tanks. See Ex.

27 ¶ 3.

          123.   Plaintiff, SGR and TFT further agreed that SGR was not released or discharged

from any if its covenants, duties, agreements or liabilities under the Primary Agreement. See Id. ¶

4.

          N. The Stored Crude Oil in the TFT Terminal

          124.   SGR and San Miguel sourced crude oil from various petroleum providers and

transported it to the TFT Leased Tanks via rail and/or truck (“TFT Stored Crude Oil”).

          125.   SGR and San Miguel assured Plaintiff that the TFT Stored Crude Oil was of

industry standard quality.

          126.   On September 19, 2019, SGR provided Plaintiff with information related to the

quality of the TFT Stored Crude Oil.

          127.   SGR and San Miguel further assured Plaintiff that the TFT Stored Crude Oil was

tested for any contaminations and was devoid of any traces of the same.

          128.   Relying on SGR and San Miguel’s representations, Plaintiff would purchase the

TFT Stored Crude Oil once it was transferred into the TFT Leased Tanks.

          129.   SGR and San Miguel advised that it used Amspec to conduct testing of the crude

oil it sourced, transported and transferred into the TFT Leased Tanks.

          130.   On or around October 7, 2020, Plaintiff requested that Amspec conduct testing on

the TFT Stored Crude Oil.

          131.   On or around October 9, 2020, Plaintiff received preliminary results from the

testing of the TFT Stored Crude Oil, and as a result, additional testing was requested.




                                                20
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 21 of 31




          132.   On or around October 14, 2020 and October 19, 2020, Plaintiff received test results

showing that the TFT Stored Crude Oil was contaminated.

          133.   More specifically, Amspec’s test results revealed that the TFT Stored Crude Oil

was contaminated with oxygenates and thus, has suffered a severe and material diminution in

value.

          134.   On information and belief, San Miguel had knowledge of the contamination of the

TFT Stored Crude Oil upon sourcing, transporting and transferring the same into the TFT Leased

Tanks.

          135.   On information and belief, the cause of the contamination to the TFT Stored Crude

Oil originated form the material that SGR and San Miguel sourced from petroleum providers.

          O. SGR’s Financial Condition

          136.   SGR’s financial instability creates additional concerns as it is entirely unclear when

SGR will pay for the Commodity pursuant to the Agreement, and as discussed above, SGR failed

to pay for the Charter cost and demurrage fees incurred to permit the proper discharge of the

Vessel.

          137.   Indeed, SGR has no plausible plans to pay Plaintiff under the terms of the

Agreement.

          138.   Dunn & Bradstreet, a resource accessible to the public, has rated SGR as a “high

risk level,” with “significant financial stress and behavior concerns” and “very high potential for

severely delinquent payments.” See D&B Report, attached hereto as Exhibit 28.

          139.   Moreover, through correspondence and oral communications, Defendant SGR has

advised it is near insolvent.




                                                  21
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 22 of 31




          P. San Miguel’s Business Practices

          140.   San Miguel is the CEO of SGR, a company which he started in 2011 with investor

seed capital.

          141.   SGR is said to have increased its revenue to over $170 million in 2018.

          142.   On information and belief, SGR made $17 million in profits for the calendar year

of 2019.

          143.   Despite SGR’s alleged and impressive profit margins, SGR has expressed that it is

insolvent and has virtually no assets.

          144.   On information and belief, San Miguel is presently in Panama, and for extended

periods of time has been unreachable.

          145.   Thus, it is possible San Miguel has absconded with the profits of SGR and is now,

or in the immediate future, transferring funds into offshore accounts, rendering SGR totally

insolvent after directing SGR to engage in the purchase and sale of unmerchantable, contaminated

crude oil with Plaintiff.

          146.   Moreover, it is highly possible San Miguel drained his capital, and/or the capital of

SGR to avoid making payment for the Charter costs, demurrage fees, and all other amounts owed

and accruing under the Agreement.

          147.   Additionally, San Miguel, on behalf of SGR, has represented to Plaintiff on

numerous occasions that he had potential buyers with respect to the Commodity onboard the

Vessel.

          148.   However, San Miguel continuously delayed and refused to identify the potential

buyers he allegedly procured to purchase the Commodity onboard the Vessel.




                                                  22
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 23 of 31




                                      V. CAUSES OF ACTION

          A. Count One: Breach of Contract by SGR

          149.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          150.   Plaintiff and SGR entered into a valid and enforceable contract for the purchase and

sale of crude or refined petroleum products memorialized by the Agreement and subsequent

Confirmations, as defined above. See Exs. 1, 2, 3 and 4.

          151.   SGR breached the Agreement by failing to pay amounts due and owing under the

Agreement.

          152.   As a result of Defendant’s breach, Plaintiff has suffered damages including, but not

limited to, amounts owed under the Agreement, losses sustained for diminishing assets, losses

sustained for mitigating its damages under the Agreement, attorney’s fees, interest and costs.

          B. Count Two: Attorneys’ Fees as to SGR

          153.   Plaintiff incorporates the allegations set forth above as if fully set forth herein.

          154.   Plaintiff is entitled to recover reasonable and necessary attorney’s fees under the

Agreement and Texas Civil Practice and Remedies Code Chapter 38 because Plaintiff has asserted

claims for breach of contract.

          155.   Moreover, the Agreement provides for the recovery of all reasonable attorneys’ fees

and expenses incurred by the Non-Defaulting Party. See Ex. 1, Sections 7.9, 7.11 et. seq.

          C. Count Three: Negligent Misrepresentation as to SGR and San Miguel

          156.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.




                                                   23
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 24 of 31




       157.    SGR and San Miguel made representations related to SGR’s payment and

subsequent nonpayment under the Agreement, and related to potential buyers of the Commodity.

       158.    SGR and San Miguel continuously made false statements related to their ability to

pay for the Commodity pursuant to the Agreement.

       159.    SGR and San Miguel failed to exercise competence or reasonable care when

communicating its ability to pay to Plaintiff.

       160.    Plaintiff justifiably relied on SGR and San Miguel’s representations and promises

to make payment under the Agreement, especially their promises that, once they received payment

from its alleged other customers, they would promptly remit payment to Plaintiff.

       161.    SGR and San Miguel had a pecuniary interest in making representations related to

their promised payment under the Agreement.

       162.    Plaintiff suffered losses of payment for over 80,000 barrels of crude oil, in addition

to interest and costs in relying on San Miguel and SGR’s misrepresentations.

       163.    San Miguel and SGR further made representations with respect to the quality of the

crude oil it procured and delivered to the TFT and MTI Leased Tanks.

       164.    San Miguel and SGR provided Plaintiff with false information with respect to the

quality of the crude oil they procured and delivered to the TFT and MTI Leased Tanks.

       165.    In relying on San Miguel and SGR’s representations that they obtained testing of

the crude oil in addition to their representations related to the quality of the crude oil, Plaintiff

purchased the crude oil.

       166.    San Miguel and SGR did not exercise reasonable care or competence in obtaining

or communicating the information related to the quality of the crude oil to Plaintiff.




                                                 24
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 25 of 31




          167.   Plaintiff suffered, and continues to suffer pecuniary loss by justifiably relying on

San Miguel and SGR’s representations in that Plaintiff purchased subgrade domestic crude oil

product for a value much higher than its worth.

          D. Count Five: Conversion as to STS

          168.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          169.   Plaintiff had valid title to, owned and was entitled to possession of the Commodity.

          170.   STS assumed and exercised dominion over the Commodity, by transporting the

Commodity onboard the Vessel from Texas.

          171.   Plaintiff made repetitive demands for access to, and the unloading of the

Commodity, to which STS continuously and purposefully delayed. STS’s actions in refusing to

unload the Commodity clearly repudiated Plaintiff’s rights.

          172.   STS’s actions in delaying Plaintiff’s access to the Commodity for prompt testing

and unloading—including after Plaintiff’s demands, were inconsistent with Plaintiff’s rights and

title to the Commodity.

          173.   Plaintiff incurred substantial damages, including but not limited to, unreasonable

demurrage fees it paid under protest, the Charter cost it paid under protest, lost value in the

Commodity, and additional fees and costs.

          E. Count Six: Money Had and Received as to STS

          174.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          175.   STS transported the Commodity onboard the Vessel from Texas.




                                                  25
     Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 26 of 31




          176.   To unload the Commodity after its voyage from Texas, Plaintiff was forced to pay

demurrage fees and the Charter cost in the amount of $2,892,843.75. Upon information and belief,

this amount was excessive, unlawful, and not in fact incurred by STS. Further, to extract excessive

and unlawful fees from Plaintiff, STS took advantage of the pending irreparable harm to Plaintiff

and its depreciating Commodity.

          177.   STS actively delayed Plaintiff’s efforts to unload the vessel to obtain additional and

unlawful demurrage fees for its own pecuniary interest.

          178.   As a result of Plaintiff’s payment for the Charter cost and demurrage fees to STS,

STS holds money of the Plaintiff; and,

          179.   The money paid by Plaintiff to STS in equity and good conscience belongs to the

Plaintiff.

          F. Count Seven: Unjust Enrichment as to STS

          180.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          181.   STS transported the Commodity onboard the Vessel from Texas.

          182.   To unload the Commodity after its voyage from Texas, Plaintiff remitted payment

under protest to STS for demurrage fees and Charter costs. Upon information and belief, this

amount was excessive, unlawful, and not in fact incurred by STS. Further, to extract excessive

and unlawful fees from Plaintiff, STS took advantage of the pending irreparable harm to Plaintiff

and its depreciating Commodity.

          183.   STS unreasonably delayed the unloading of the Vessel to incur additional

demurrage and Charter costs at the expense of Plaintiff.

          184.   STS received and obtained the payment made by Plaintiff.




                                                  26
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 27 of 31




          185.   Plaintiff’s payment unjustly benefited STS to the detriment of Plaintiff.

          186.   STS’s was unjustly enriched by the Plaintiff’s payment.

          G. Count Eight: Negligent Misrepresentation as to STS

          187.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          188.   STS transported the Commodity onboard the Vessel from Texas.

          189.   During its voyage from Texas, STS made representations related to, among other

things, the ability to unload and provide access to Plaintiff’s crude oil, the timing and delays

regarding the unloading and testing of Plaintiff’s crude oil, and the amount of demurrage fees and

Charter costs incurred by STS and allegedly owing.

          190.   STS supplied Plaintiff with false information with respect to, among other things,

the ability to unload and test Plaintiff’s crude oil, the timing and delays regarding the unloading

and testing of Plaintiff’s crude oil, and the amount of demurrage fees and Charter costs incurred

by STS and allegedly owing. Upon information and belief, the amount was excessive, unlawful,

and not in fact incurred by STS. Further, to extract excessive and unlawful fees from Plaintiff,

STS intentionally delayed the unloading of the Commodity and took advantage of the pending

irreparable harm to Plaintiff and the depreciating Commodity.

          191.   STS failed to exercise competence or reasonable care when communicating

information to Plaintiff.

          192.   STS had a pecuniary interest in making the representations related to the unloading

of Plaintiff’s crude oil and the amount of demurrage fees and Charter costs.

          193.   Plaintiff justifiably relied STS’s representations.




                                                   27
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 28 of 31




          194.   Plaintiff suffered, and continues to suffer pecuniary loss, by justifiably relying on

STS’s representations.

          Count Nine: Declaratory Judgment as to SGR and STS

          195.   Plaintiff hereby incorporates the allegations set forth above as if fully set forth

herein.

          196.   Pursuant to 28 USCS § 2201(a), “[i]n a case of actual controversy within its

jurisdiction…any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration…” See

28 USCS § 2201(a).

          197.   The Declaratory Judgment Act is a procedural device that requires the existence of

a justiciable controversy. Murphy v. HSBC Bank USA, 2017 U.S. Dist. LEXIS 11948 at *42-43,

2017 WL 393595 (S.D. Tex. 2017).

          198.   “In order to demonstrate a case or controversy exists…the plaintiff must allege facts

from which it appears there is a substantial likelihood that he will suffer injury in the future.” Bauer

v. Texas, 341 F.3d 352, 358 (5th Cir. 2003).

          199.   An actual case or controversy exists between the parties, within the meaning of the

Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.

          200.   A justiciable controversy exists because Plaintiff has made payment under Protest,

for which SGR and STS have refused to reimburse to Plaintiff.

          201.   Plaintiff and SGR are parties to the Agreement.          Under section 7.10 of the

Agreement, Plaintiff had a duty to mitigate its damages and “use commercially reasonable efforts

to minimize any damages it may incur as a result of an Event of Default involving the other Party.”




                                                  28
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 29 of 31




       202.      Based on Section 7.10 of the Agreement, Plaintiff paid STS’s allegedly increasing

and excessive fees, under protest, to mitigate damages and avoid continuing irreparable harm and

the risk of a depreciating Commodity. It is also likely that STS may demand further fees from

Plaintiff or SGR related to the Commodity.

          203.   Plaintiff requests a declaration that SGR and STS, not Plaintiff, are responsible: (i)

to reimburse Plaintiff for the excessive fees paid under protest to mitigate damages; and (ii) to pay

any future fees that STS claims is owed by Plaintiff related to the Commodity.

          204.   Because the rights, status, and legal relations of the Plaintiff, SGR, and STS are

affected by the Agreement, including Section 7.10, the Court may declare the rights of these Parties

in connection with the Agreement. See 28 USCS § 2201(a).

                                VI. CONDITIONS PRECEDENT

       205.      All conditions precedent to Plaintiff’s claims for relief have been performed or have

occurred.

                                                PRAYER

       WHEREFORE, Plaintiff prays that this Court:

      i.     Enter judgment against Defendants on each count of this Complaint;

     ii.     Award Plaintiff its actual and consequential damages and, where applicable,
             restitution;

    iii.     Award Plaintiff its reasonable and necessary attorneys’ fees incurred in or related to
             this action;

     iv.     Award Plaintiff its pre- and post-judgment interest at the highest rate allowable by
             law;

     v.      Award Plaintiff interest permitted at the maximum rate pursuant to the Agreement;

     vi.     Award Plaintiff its costs of court; and,




                                                  29
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 30 of 31




    vii.   Grant all other and further relief both in law and in equity to which Plaintiff may
           show itself justly entitled.


Dated this 30th day of July, 2021.           Respectfully submitted,

                                                     /s/ Yasser A. Madriz
                                                     Yasser A. Madriz (lead attorney)
                                                     State Bar No. 24037015
                                                     Federal Bar No. 39080
                                                     ymadriz@mcguirewoods.com
                                                     Miles O. Indest
                                                     State Bar No. 24101952
                                                     Federal Bar No. 3070349
                                                     mindest@mcguirewoods.com
                                                     MCGUIREWOODS LLP
                                                     600 Travis Street, Suite 7500
                                                     Houston, Texas 77002
                                                     T: 713-353-6681
                                                     F: 832-255-6381

                                                     Addison E. Fontein
                                                     State Bar No. 24109876
                                                     Federal Bar No. 3530304
                                                     afontein@mcguirewoods.com
                                                     MCGUIREWOODS LLP
                                                     2000 McKinney Ave., Suite 1400
                                                     Dallas, Texas 75201
                                                     T: 214-932-6436
                                                     F: 469-372-3891

                                                     ATTORNEYS FOR PLAINTIFF,
                                                     FCSTONE MERCHANT SERVICES,
                                                     LLC




                                                30
    Case 4:20-cv-03693 Document 49 Filed on 07/30/21 in TXSD Page 31 of 31




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2021, a true and correct copy of the foregoing document
was served via ECF to:

D. Mitchell McFarland
J. Mark Deaton
Munsch Hardt Kopf & Harr, PC
700 Milan Street #2700
Houston, Texas 77002
mmcfarland@munsch.com
mdeaton@munsch.com
Attorneys for Defendants, SGR Energy, Inc.

Robert C. Oliver
Sharpe & Oliver, LLP
5535 Memorial Drive, No. F570
Houston, Texas 77007
macknife@macknife.net

John R. Keough, III (admitted Pro Hac Vice)
George Cornell (admitted Pro Hac Vice)
Sigal Markowitz (admitted Pro Hac Vice)
Clyde & Co. US LLP
405 Lexington Avenue
New York, New York
John.Keough@clydeco.us
George.Cornell@clydeoco.us
Attorneys for Defendant,
ST Shipping & Transport PTE LTD



                                                   /s/ Yasser A. Madriz
                                                   Yasser A. Madriz




                                              31
